Citation Nr: 1221145	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  08-29 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for psychiatric disability, claimed as panic attacks.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to September 1982, from August 1990 to April 1991, and from October 2004 to October 2006. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board notes that in his VA Form 9, the Veteran requested a travel Board hearing; however, he subsequently withdrew that request.  Instead, he requested a local hearing with a Decision Review Officer.  The hearing before a Decision Review Officer was scheduled for May 2009, but the Veteran cancelled that hearing and participated in an informal conference with the Decision Review Officer in May 2009. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims are decided. 

In this regard, the Board notes that the Veteran submitted pertinent evidence in June 2011 after the RO's most recent adjudication of his claims.  He has not waived his right to have this evidence initially considered by the originating agency.  Moreover, it appears that following the Veteran's last period of extended active duty in 2006, he has had periods of active duty for training and inactive duty for training.  According to VA Form 21-8951, he had 41 days of training in 2008 and 69 days of training in 2009.  Development to verify the periods of active duty for training and inactive duty for training, and to obtain all available service personnel and treatment records for those periods of training should be completed before the Board decides the issues on appeal. 

The Board further notes that while the Veteran filed a claim for service connection for panic attacks, he has submitted private medical evidence showing a diagnosis of mild anxiety in March 2008.  Because the evidence developed during the processing of this claim indicates that the symptoms for which the Veteran is seeking VA benefits may be caused by a psychiatric disability other than panic attacks, the issue of entitlement to service connection for a psychiatric disability, other than panic attacks, is part of the Veteran's appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  The RO has not properly developed and addressed the issue of service connection for a psychiatric disability other than panic attacks.  Therefore, the issue must be remanded.

The Board notes that private medical records show current diagnosis of sleep apnea, current diagnosis of anxiety, and also show reports of episodes of panic attacks, occurring when he tried to urinate or occasionally at other times. 

The Veteran appears to be claiming that service connection is warranted for psychiatric disability and sleep apnea because they are related to his service-connected bronchitis with asthma.  A June 2009 statement from his private physician appears to be suggesting that the Veteran's asthma and sleep apnea are related.  In addition, a June 2009 private progress note indicates that the Veteran complained of anxiety associated with his use of a CPAC machine for his sleep apnea.  

VA is obliged to provide an examination or obtain a medical opinion if the evidence of record: contains competent evidence that the claimant has a current disability, or persistent recurrent symptoms of a disability; and establishes that the Veteran suffered an injury or disease in service; indicates that the claimed disability or symptoms may be associated with the established injury or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159 (c) (4) (2010).

The threshold for finding that there "may" be a nexus between current disability or persistent or recurrent symptoms of disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v Nicholson, 20 Vet. App. 79 at 83 (2006).

Under the circumstances, the Board finds that the Veteran should be afforded VA examinations to determine the etiology of his sleep apnea and the nature and etiology of any acquired psychiatric disorders present during the period of the claim.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should send a letter to the Veteran providing all required notice in regard to the claim of entitlement to service connection for psychiatric disability other than panic attacks.

2.  The RO or the AMC should undertake all indicated development to verify the Veteran's dates of active duty for training and inactive duty for training and to obtain all available service treatment records pertaining to such service.

3.  The RO or the AMC should also undertake appropriate development to obtain a copy of any other outstanding records pertinent to the Veteran's claims.

4.  Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the etiology of the Veteran's sleep apnea.  The claims folder and any pertinent evidence in Virtual VA that is not included in the claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on review of the Veteran's pertinent history and examination of the Veteran, the examiner should state an opinion as to whether it is at least as likely as not (50 percent or better probability) that the sleep apnea is etiologically related to the Veteran's active service or was caused or permanently aggravated by service-connected disability.

A complete rationale for all opinions expressed must be provided.

5.  The Veteran should also be afforded a VA examination by a psychiatrist or a psychologist to determine the nature and etiology of any acquired psychiatric disorders present during the period of this claim.  The claims folder and any pertinent evidence in Virtual VA that is not included in the claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on review of the Veteran's pertinent history and examination of the Veteran, the examiner should state an opinion with respect to each acquired psychiatric disorder present during the period of the claim as to whether it is at least as likely as not (50 percent or better probability) that the disorder is etiologically related to the Veteran's active service or was caused or permanently aggravated by service-connected disability.

A complete rationale for all opinions expressed must be provided.

6.  The RO or the AMC should undertake any additional development it determines to be warranted.

7.  Then, the RO or the AMC should adjudicate the issues on appeal in light of all pertinent evidence and legal authority.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

